              Case 3:18-cv-06582-WHA Document 62 Filed 01/04/19 Page 1 of 3



 1   Edward W. Swanson, SBN 159859
     ed@smllp.law
 2   Britt Evangelist, SBN 260457
 3   britt@smllp.law
     SWANSON & McNAMARA LLP
 4   300 Montgomery Street, Suite 1100
     San Francisco, California 94104
 5   Telephone: (415) 477-3800
 6   Facsimile: (415) 477-9010

 7   Attorneys for RACHO JORDANOV
 8
                                  UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN FRANCISCO DIVISION
11
12
     GENENTECH, INC.,                                      Case No. 3:18-CV-06582-WHA
13
                    Plaintiff,                             DEFENDANT RACHO JORDANOV’S
14
                                                           NOTICE OF JOINDER AND NOTICE OF
15          v.                                             MOTION AND MOTION TO DISMISS
                                                           THE COMPLAINT UNDER FRCP
16   JHL BIOTECH, INC., XANTHE LAM, an                     12(b)(6); MEMORANDUM OF POINTS
     individual, ALLEN LAM, an individual,                 AND AUTHORITIES
17   JAMES QUACH, an individual, RACHO
     JORDANOV, an individual, ROSE LIN, an                 Judge: Hon. William H. Alsup
18   individual, JOHN CHAN, an individual,                 Courtroom: 12 - 19th Floor
     and DOES 1-50,                                        Date: February 14, 2018
19   Defendants.                                           Time: 8:00 a.m.

20
21
22
     ///
23
24
25
     ///
26
27
28
                                                       1
     Defendant Racho Jordanov’s Notice of Motion and Motion to Dismiss
     Case No. CV-18-06582-WHA
              Case 3:18-cv-06582-WHA Document 62 Filed 01/04/19 Page 2 of 3



 1                               NOTICE OF MOTION AND MOTION
 2          TO:     THE PARTIES IN THE ABOVE-CAPTIONED ACTION AND TO THE
                    CLERK OF THE COURT
 3
 4          PLEASE TAKE NOTICE that on February 14, 2019 at 8:00 a.m., in the United States

 5   District Court for the Northern District of California, San Francisco Courthouse, Courtroom 9,

 6   located at 450 Golden Gate Avenue, San Francisco, California, 94102, Defendant Racho
 7   Jordanov will and hereby does join in JHL Biotech Inc.’s (“JHL”) motion to dismiss and also
 8   moves the Court to dismiss him from the First, Second, and Third Causes of Action of the
 9   Complaint filed by Genentech, Inc. (“Genentech” or “Plaintiff”) under Rules 12(b)(6) of the
10   Federal Rules of Civil Procedure for failure to state a claim against Mr. Jordanov.
11          This Motion is based on this Notice of Motion and Motion, the supporting Memorandum
12
     of Points and Authorities, the complete files and records in this action, and any additional
13
     material and arguments that may be considered in connection with the hearing.
14
                                  STATEMENT OF ISSUES TO BE DECIDED
15
            1)      Whether the First Cause of Action should be dismissed as to Mr. Jordanov,
16
     because Plaintiff failed to allege that he disclosed, acquired, or used an identified trade secret
17
     after the enactment of 18 U.S.C. §1836 (the Defend Trade Secrets Act or “DTSA”) on May 11,
18
     2016, as required by the statute;
19
            2)      Whether the First and Second Causes of Action should be dismissed as to Mr.
20
21   Jordanov, because Plaintiff has failed to allege that Mr. Jordanov disclosed, acquired, or used an

22   identified trade secret owned by Plaintiff under either the DTSA or Cal. Civ. Code §3426 (the

23   California Uniform Trade Secrets Act or “CUTSA”), respectively;

24          3)      Whether the Third Cause of Action should be dismissed as to Mr. Jordanov,

25   because California law does not recognize “conspiracy” as a civil cause of action, and because
26
27
28
                                                       2
     Defendant Racho Jordanov’s Notice of Motion and Motion to Dismiss
     Case No. CV-18-06582-WHA
              Case 3:18-cv-06582-WHA Document 62 Filed 01/04/19 Page 3 of 3



 1   Plaintiff has failed to allege that Mr. Jordanov conspired to disclose, acquire, or use an identified
 2   trade secret owned by Plaintiff under the CUTSA;
 3          4)      Whether the Third Cause of Action should be dismissed as to Mr. Jordanov,
 4   because there is no civil cause of action for conspiracy under the DTSA, or, in the alternative,
 5   because Plaintiff has failed to allege that Mr. Jordanov conspired to disclose, acquire, or use an
 6
     identified trade secret owned by Plaintiff under the DTSA; and
 7
            5)      Whether, as argued in JHL’s concurrently filed Motion to Dismiss Pursuant to
 8
     Federal Rule of Civil Procedure 12(b)(2) and 12(b)(6) (hereinafter “JHL’s Motion to Dismiss”),
 9
     Causes of Action Five and Seven, should be dismissed for the reasons stated therein.
10
11
     Dated: January 4, 2018
12
                                                             /s/ Edward W. Swanson        .
13
                                                            Edward W. Swanson
14                                                          Britt Evangelist
                                                            SWANSON & McNAMARA LLP
15                                                          Attorneys for Defendant RACHO
                                                            JORDANOV
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       3
     Defendant Racho Jordanov’s Notice of Motion and Motion to Dismiss
     Case No. CV-18-06582-WHA
